DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schlee (FR 3,046,331 A3) in view of Sprague (US 10,136,613), Kellogg et al. (US 2010/0154719), Morris (US 7,337,748), and Brown et al. (US 5,832,876), herein after Brown.
Regarding claim 1, Schlee teaches (Fig. 1) of an all-in-one cat housing apparatus (Abstract, furniture with different levels for a cat) comprising:
a housing structure (integrated cat litter 1), the housing structure having a top side separated from a bottom side, a front side separated from a rear side, and a left side separated from a right side (top and bottom sides are separated, front and rear sides are separated, and left and right sides are separated), 
the top side, the bottom side, the front side, the rear side, the left side, and the right side forming an inside (top, bottom, front, rear, left, and right sides forms an inside space), 

an upper divider coupled to the housing structure (divider by aperture 6 between the compartments), the upper divider being coupled to each of the front side, the rear side, the left side, and the right side (divider is coupled to the front, rear, left, and right sides), the upper divider being coupled parallel to the top side (upper divider is coupled parallel to the top side 7), the upper divider forming an upper compartment between the upper divider and the top side (upper compartment is formed from the upper divider and the top side 7), a bottom compartment with a bottom side (bottom compartment by tank 5).
Schlee does not appear to teach of comprising
a middle front aperture, 
the rear side of the housing structure having a top rear aperture and a middle rear aperture, 
the upper divider being coupled parallel to the top side between the top front aperture and the middle front aperture, 
a lower divider coupled to the housing structure, the lower divider being coupled to each of the front side, the rear side, the left side, and the right side, the lower divider being coupled parallel to the bottom side between the bottom front aperture and the middle front aperture, the lower divider forming a middle compartment between the 
the top rear aperture extending through to the upper compartment and the middle rear aperture extending through to the middle compartment,
a drawer coupled to the housing structure, the drawer being coupled within the upper compartment, the drawer being slidable through the top front aperture, the drawer being configured to receive cat litter to function as a litter box; and
a scratching post coupled to the housing structure, the scratching post being coupled to the top side,
a pair of steps coupled to the housing structure, the pair of steps comprising a lower step coupled to the rear side below the middle rear aperture and an upper step coupled to the rear side above the middle rear aperture and below the top rear aperture,
the lower step having an interior edge extending outwardly from the rear side, the upper step having an inner edge extending perpendicularly from the rear side, the interior edge being laterally offset relative to the inner edge of the upper step such that said lower step is not covered by said upper step.

Schlee further teaches that the various levels of housing structure 1 can be individual compartments and is not limited to two levels (Page 3 para. 6 and 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Schlee to have a middle level between the top and bottom compartments, forming a middle front aperture whereas the upper divider is coupled parallel to the top side 

Sprague is in the field of cat housing apparatuses and teaches (Fig. 1) of a rear aperture (chute 200) extending through to the compartment (chute 200 extends to the enclosure system 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Sprague to have rear apertures to the upper and middle compartments in order for more entrances for the cat to enter and leave since Sprague stated that it would allow the cat an access to the safe environment of the drawer (Col. 1 lines 22-30). 

Sprague is in the field of cat housing apparatuses and teaches (Fig. 1) of a drawer (drawer 400) coupled to the housing structure (enclosure system 100), the drawer being slidable through the aperture (Col. 1 lines 62-63, drawer 400 is slid through the front drawer aperture 146), the drawer being configured to receive cat litter 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Sprague to have a slidable drawer in the upper compartment through the top front aperture whereas the drawer is configured to receive cat litter in order to have easier access to the litter box for the owner to clean since Sprague stated that the drawer provides a convenient means for removing contaminated kitty litter (Col. 1 lines 36-40). 

Kellogg is in the field of cat apparatuses and teaches (Fig. 2) of a scratching post (scratching post 26) coupled to the housing structure (structure 10), the scratching post being coupled to the top side (scratching post 26 is coupled to a top side of a porch of the housing structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Kellogg to have a scratching post coupled to the top side in order to have an accessible place for cats to scratch since Kellogg stated that the scratching post is a feature to entertain cats (¶0004). 

Morris is in the field of cat housing and teaches (Fig.6) of a pair of steps (porches 60) coupled to the housing structure (play house 10), the pair of steps comprising a lower step (lower step 60) coupled to the rear side below the middle rear aperture (lower step 60 coupled to the rear side below the middle rear aperture 21B) and an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Morris to include a pair of steps coupled to the housing structure in order to allow cats an easier way to get to the compartments and top side since Morris stated that the porches are used for the animals to jump onto when entering the housing structure (Abstract).


    PNG
    media_image1.png
    213
    437
    media_image1.png
    Greyscale

Annotated Fig. 1
Brown is in the field of cat housing and teaches (Fig. 3) of the lower step (Annotated Fig. 1 above, lower step 32) having an interior edge (interior edge of lower step 32 that is attached to the rear side) extending outwardly from the rear side (rear side holding the steps 32, the interior edge extending outwardly from the rear side) the upper step having an inner edge (edge attached to the rear side) extending perpendicularly from the rear side (extends perpendicularly from the rear side), the interior edge being laterally offset relative to the inner edge of the upper step such that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Brown to have an upper and lower step such that the lower step is not covered by the upper step in order for cats to easily move laterally from one step to another. 

Regarding claim 7, Schlee as modified teaches of the invention in claim 1 and further comprising a drawer cover coupled to the housing structure, the drawer cover being coupled to the top front aperture (Page 3 para. 5, a swinging door or a curtain can be coupled to the housing structure and to the top front aperture 6).

Regarding claim 10, Schlee as modified teaches of the invention in claim 1, but does not appear to teach of comprising a draw bar coupled to the drawer, the draw bar being coupled to an upper front edge of the drawer.
Sprague is in the field of cat apparatuses and teaches (Fig. 1) of a draw bar (drawer flange 432) coupled to the drawer (drawer 400), the draw bar being coupled to an upper front edge of the drawer (draw bar 432 is coupled to the upper front edge of the drawer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Sprague to have a draw bar on the drawer in order to provide a surface grip to allow a user to pull open the drawer since it is combining prior art elements (draw bar to the 

Regarding claim 14, Schlee as modified discloses of the invention in claim 1, but does not appear to teach of comprising a plurality of aperture frames coupled to the housing structure, the plurality of aperture frames being coupled to each of the bottom front aperture, the middle side aperture, and the bottom side aperture.
Morris is in the field of cat housing and teaches (Fig. 6) of a plurality of aperture frames coupled to the housing structure, the plurality of aperture frames (frames 30) being coupled to apertures (Col. 4 lines 38-39, window frames 30 are positioned about the openings 21C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Morris to have frames coupled to the apertures in order to protect the edges of the apertures since it is a known technique (framing) to improve similar devices (apertures). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schlee (FR 3,046,331 A3) as modified by Sprague (US 10,136,613), Kellogg et al. (US 2010/0154719), Morris (US 7,337,748), and Brown (US 5,832,876), as applied to claim 1 above, and further in view of Weinert (US 6,360,689).
Regarding claim 3, Schlee as modified discloses the invention in claim 1, but does not appear to teach of comprising the top side having a pair of dish recessions, each of the pair of dish recessions being configured to receive a food or water dish.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Weinert to have recessions on the top side configured to receive a food or water dish in order to have the food and water dish at an accessible area for a cat and not a dog since Weinert stated that the food and water dish are in an elevated position for a cat and a dog may not reach it (Col. 1 lines 37-45). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schlee (FR 3,046,331 A3) as modified by Sprague (US 10,136,613), Kellogg et al. (US 2010/0154719), Morris (US 7,337,748), and Brown (US 5,832,876), as applied to claim 1 above, and further in view of Mita et al. (US 2005/0263096), herein after Mita.
Regarding claim 4, Schlee as modified discloses the invention in claim 1, but does not appear to teach comprising a day bed coupled to the scratching post, the day bed being coupled to a top end of the scratching post.
Mita is in the field of cat apparatuses and teaches (Fig. 1H) of a day bed (wall system 120 of pet bed base 116) coupled to the post (column 108), the day bed being coupled to a top end of the post (day bed is coupled to the top of the post 108).
.  

Claims 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schlee (FR 3,046,331 A3) as modified by Sprague (US 10,136,613), Kellogg et al. (US 2010/0154719), Morris (US 7,337,748), Brown (US 5,832,876), and Weinert (US 6,360,689), as applied to claim 3 above, and further in view of Howden (US 7,469,660) and Drumm et al. (US 2009/0199782), herein after Drumm. 
Regarding claim 5, Schlee as modified discloses the invention in claim 4, but does not appear to teach comprising a rear bar coupled to the housing structure, the rear bar having a pair of vertical posts coupled to the top side and a cross post extending between the pair of vertical posts, the cross post being a second scratching post.
Howden is in the field of cat apparatuses and teaches (Fig. 1) of a bar (assembly of cylindrical support shaft 28, pole 31, and housing 26) coupled to the housing structure (assembly 10), the rear bar having a pair of vertical posts (pole 31 and housing 26) coupled to the top side (top surface 22) and a cross post (cylindrical support shaft 28) extending between the pair of vertical posts (pole 31 and housing 26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings 

Drumm is in the field of cat apparatuses and teaches (Fig. 11, ¶0049) of a cross post (beam members 24e) being a second scratching post (beam members 24 may include a covering layer 110 to function as a scratching post).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to make the cross post a second scratching post in order to provide another space for the cat to scratch since it is the use of a known technique (using material to make a post a scratching post) to improve similar devices (cat housing structures). 

Regarding claim 15, Schlee as modified teaches of the invention in claim 5 but does not appear to teach of comprising each of the scratching post and the cross post being twine wrapped.
Drumm is in the field of cat apparatuses and teaches (Fig. 11, ¶0049) of each of the posts (beam members 24) being twine wrapped (covering layer 110 may be a tufted material, rope, or the like that may function as a scratching post; rope can include twine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Drumm to have the scratching post and cross post be twine wrapped in order to have 

Regarding claim 16, Schlee as modified discloses of the invention in claim 5, but does not appear to teach of comprising each of the top side, the middle compartment, the bottom compartment, the pair of steps, and the day bed being carpeted.
Morris is in the field of cat housing and teaches of a cat housing comprising of carpet material in order to provide a soft surface onto which the animals may scratch their paws (Col. 6 lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Morris to have each of the top side, the middle compartment, the bottom compartment, the pair of steps, and the day bed being carpeted in order to provide a soft surface onto which the animals may scratch their paws as motivated by Morris. 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schlee (FR 3,046,331 A3) as modified by Sprague (US 10,136,613), Kellogg et al. (US 2010/0154719), Morris (US 7,337,748), Brown (US 5,832,876), Weinert (US 6,360,689), Howden (US 7,469,660), and Drumm (US 2009/0199782), as applied to claim 5 above, and further in view of Chavallo (US 5,465,682). 
Regarding claim 6, Schlee as modified discloses of the invention in claim 5 but does not appear to teach of comprising a plurality of hanger hooks coupled to the cross post, each of the plurality of hanger hooks being configured to receive a pet toy or care accessory.
Chavallo is in the field of cat apparatuses and teaches (Fig. 8) of a hanger hook (hook 98) being configured to receive a pet toy or care accessory (Col. 4 lines 58-64, hook 98 can be connected to suspend a variety of playthings or swinging toys). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Chavallo to include hooks to the cross post to hang a pet toy or care accessory in order to hang a pet toy for a cat to play with or store cat accessories since it is combining prior art elements according to known methods to yield predictable results. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schlee (FR 3,046,331 A3) as modified by Sprague (US 10,136,613), Kellogg et al. (US 2010/0154719), Morris (US 7,337,748), and Brown (US 5,832,876), as applied to claim 7 above, and further in view of Wohltjen (US 5,474,026).
Regarding claim 8, Schlee as modified teaches of the invention in claim 7, and further comprising the drawer cover being one of a curtain and a pair of doors (Page 3, para. 5, the drawer cover can be a curtain or a pair of doors) 
Schlee does not appear to teach of the curtain having an extension rod. 
Wohltjen is in the field of cat apparatuses and teaches of a curtain having an extension rod (Fig. 2, dowel 4).
. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schlee (FR 3,046,331 A3) as modified by Sprague (US 10,136,613), Kellogg et al. (US 2010/0154719), Morris (US 7,337,748), and Brown (US 5,832,876), as applied to claim 10 above, and further in view of Kandah (US 2007/0278359).
Regarding claim 11, Schlee as modified discloses of the invention in claim 10 but does not appear to teach of comprising a litter bag box, the litter bag box having an open-topped box and a drawer hook coupled to the open-topped box, the drawer hook being selectively engageable with the draw bar, the open-topped box being configured to receive a plastic litter bag to collect soiled cat litter.
Kandah is in the field of trash receptacles and teaches (Fig. 5) of a litter bag box, the litter bag box (bag holder 10) having an open-topped box (receptacle 16 has an open top) and a drawer hook (hanging handle 28) coupled to the open-topped box, the drawer hook being selectively engageable with the draw bar (drawer hook can engage with the draw bar), the open-topped box being configured to receive a plastic litter bag to collect soiled cat litter (Abstract, the litter bag box 10 is configured to hold a bag that can collect soiled cat litter) in order to allow the user use unused bags for collecting trash more easily and simply (¶0007).
. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schlee (FR 3,046,331 A3) as modified by Sprague (US 10,136,613), Kellogg et al. (US 2010/0154719), Morris (US 7,337,748), and Brown (US 5,832,876), as applied to claim 1 above, and further in view of Chagoya Bello (US 2009/0001865), herein after Chagoya. 
Regarding claim 12, Schlee as modified discloses of the invention in claim 1, but does not appear to teach of comprising the drawer being wire mesh.
Chagoya is in the field of drawers and teaches (Fig. 11) of a drawer (drawers 22) being wire mesh (¶0056, drawers 22 may be manufactured with wire mesh) in order to facilitate the passage of cold air to better cool the objects contained within the drawer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Chagoya to have a wire mesh drawer in order to better cool the litter box for the cat as motivated by Chagoya. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schlee (FR 3,046,331 A3) as modified by Sprague (US 10,136,613), Kellogg et al. (US 2010/0154719), Morris (US 7,337,748), Brown (US 5,832,876), and Chagoya Bello (US 2009/0001865), as applied to claim 12 above, and further in view of Vacheron (US 2,478,987). 
Regarding claim 13, Schlee as modified discloses of the invention in claim 12 but does not appear to teach of comprising a drawer liner, the drawer liner being removably disposed within the drawer.
Vacheron is in the field of drawers and teaches (Fig. 1) of a drawer liner (liner 14), the drawer liner (14) being removably disposed within the drawer (Col. 1 lines 7-12, drawer liner 14 is removable) in order to save time and labor to easily clean debris and protect the drawer from other germs (Col. 1 lines 7-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Vacheron to have a drawer liner in order to easily clean debris as motivated by Vacheron. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schlee (FR 3,046,331 A3) in view of Sprague (US 10,136,613), Kellogg et al. (US 2010/0154719), Weinert (US 6,360,689), Morris (US 7,337,748), Brown (US 5,832,876), Kandah (US 2007/0278359), Wohltjen (US 5,474,026), Kellogg et al. (US 2010/0154719), Mita (US 2005/0263096), Howden (US 7,469,660), Drumm (US 2009/0199782), Chagoya (US 2009/0001865).
 Regarding claim 17, Schlee teaches an all-in-one cat housing apparatus (Abstract, furniture with different levels for a cat) comprising:

the top side, the bottom side, the front side, the rear side, the left side, and the right side forming an inside (top, bottom, front, rear, left, and right sides forms an inside space), 
the front side having a top front aperture (recess 6), and a bottom front aperture (opening 4A) each extending through to the inside (recess 6 and opening 4A extends through to the inside), the left side having a middle side aperture (left side has aperture 6B) and a bottom side aperture (aperture 4B) each extending through to the inside (apertures 6B and 4B extends through to the inside), a plurality of aperture frames coupled to the housing structure, the plurality of aperture frames being coupled to each of the bottom front aperture, the middle side aperture, and the bottom side aperture;
an upper divider coupled to the housing structure (divider by aperture 6 between the compartments), the upper divider being coupled to each of the front side, the rear side, the left side, and the right side (divider is coupled to the front, rear, left, and right sides), the upper divider being coupled parallel to the top side (upper divider is coupled parallel to the top side 7), the upper divider forming an upper compartment between the upper divider and the top side (upper compartment is formed from the upper divider and the top side 7);
and a drawer cover coupled to the housing structure, the drawer cover being coupled to the top front aperture, the drawer cover being one of a curtain and a pair of 

Schlee does not appear to teach of a middle front aperture, the rear side of the housing structure having a top rear aperture and a middle rear aperture each extending through to the inside, the top side having a pair of dish recessions, each of the pair of dish recessions being configured to receive a food or water dish, the top side being carpeted; the upper divider being coupled parallel to the top side between the top front aperture and the middle front aperture;
a lower divider coupled to the housing structure, the lower divider being coupled to each of the front side, the rear side, the left side, and the right side, the lower divider being coupled parallel to the bottom side between the bottom front aperture and the middle front aperture, the lower divider forming a middle compartment between the lower divider and the upper divider and a bottom compartment between the lower divider and the bottom side, each of the middle compartment and the bottom compartment being carpeted;
a pair of steps coupled to the housing structure, the pair of steps comprising a lower step coupled to the rear side below the middle rear aperture and an upper step coupled to the rear side above the middle rear aperture and below the top rear aperture, the pair of steps being carpeted;
the lower step having an interior edge extending outwardly from the rear side, the upper step having an inner edge extending perpendicularly from the rear side, the 
a drawer coupled to the housing structure, the drawer being coupled within the upper compartment, the drawer being slidable through the top front aperture, the drawer being configured to receive cat litter to function as a litter box;
a draw bar coupled to the drawer, the draw bar being coupled to an upper front edge of the drawer;
a litter bag box, the litter bag box having an open-topped box and a drawer hook coupled to the open-topped box, the drawer hook being selectively engageable with the draw bar, the open-topped box being configured to receive a plastic litter bag to collect soiled cat litter;
the curtain having an extension rod;
a scratching post coupled to the housing structure, the scratching post being coupled to the top side, the scratching post being twine wrapped;
a day bed coupled to the scratching post, the day bed being coupled to a top end of the scratching post, the day bed being carpeted;
a rear bar coupled to the housing structure, the rear bar having a pair of vertical posts coupled to the top side and a cross post extending between the pair of vertical posts, the cross post being a second scratching post, the cross post being twine wrapped; and
a plurality of hanger hooks coupled to the rear bar, the plurality of hanger hooks being coupled to the cross post, each of the plurality of hanger hooks being configured to receive a pet toy or care accessory.

Schlee further teaches that the various levels of housing structure 1 can be individual compartments and is not limited to two levels (Page 3 para. 6 and 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Schlee to have a middle level between the top and bottom compartments, forming a middle front aperture whereas the upper divider is coupled parallel to the top side between the top front aperture and the middle front aperture; a lower divider coupled to all sides and coupled parallel to the bottom side between the bottom front aperture and the middle front aperture and forming a middle compartment between the lower divider and the upper divider and a bottom compartment between the lower divider and the bottom side in order to have more compartments for more functionality since Schlee stated that a plurality of levels would offer the advantage of adapting to the needs and interior space available, such as the number of cats (Page 2 para. 2-3)..

Sprague is in the field of cat housing apparatuses and teaches (Fig. 1) of a rear aperture (chute 200) extending through to the compartment (chute 200 extends to the enclosure system 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Sprague to have rear apertures to the upper and middle compartments in order for more entrances for the cat to enter and leave since Sprague stated that it would allow the cat an access to the safe environment of the drawer (Col. 1 lines 22-30). 

Weinert is in the field of cat apparatuses and teaches (Fig. 12) of a top side (platform 50) having a pair of dish recessions (water dish 52 and food dish 54), each of the pair of dish recessions being configured to receive a food or water dish (Col. 3 lines 32-36, recessions 52 and 54 configured to receive a food or water dish). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Weinert to have recessions on the top side configured to receive a food or water dish in order to have the food and water dish at an accessible area for a cat and not a dog since Weinert stated that the food and water dish are in an elevated position for a cat and a dog may not reach it (Col. 1 lines 37-45).  

Morris is in the field of cat housing and teaches of a cat housing comprising of carpet material in order to provide a soft surface onto which the animals may scratch their paws (Col. 6 lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Morris to have each of the top side, the middle compartment, the bottom compartment, the pair of steps, and the day bed being carpeted in order to provide a soft surface onto which the animals may scratch their paws as motivated by Morris. 

Morris is in the field of cat housing and teaches (Fig.6) of a pair of steps (porches 60) coupled to the housing structure (play house 10), the pair of steps comprising a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Morris to include a pair of steps coupled to the housing structure in order to allow cats an easier way to get to the compartments and top side since Morris stated that the porches are used for the animals to jump onto when entering the housing structure (Abstract). 

Brown is in the field of cat housing and teaches (Fig. 3) of the lower step (Annotated Fig. 1 above, lower step 32) having an interior edge (interior edge of lower step 32 that is attached to the rear side) extending outwardly from the rear side (rear side holding the steps 32, the interior edge extending outwardly from the rear side) the upper step having an inner edge (edge attached to the rear side) extending perpendicularly from the rear side (extends perpendicularly from the rear side), the interior edge being laterally offset relative to the inner edge of the upper step such that said lower step is not covered by said upper step (interior edge is laterally offset such that the lower step is not covered by the upper step).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings 

Sprague is in the field of cat housing apparatuses and teaches (Fig. 1) of a drawer (drawer 400) coupled to the housing structure (enclosure system 100), the drawer being slidable through the aperture (Col. 1 lines 62-63, drawer 400 is slid through the front drawer aperture 146), the drawer being configured to receive cat litter to function as a litter box (Fig. 2A, drawer holds animal litter container 500 to function as a litter box).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Sprague to have a slidable drawer in the upper compartment through the top front aperture whereas the drawer is configured to receive cat litter in order to have easier access to the litter box for the owner to clean since Sprague stated that the drawer provides a convenient means for removing contaminated kitty litter (Col. 1 lines 36-40).

Sprague is in the field of cat apparatuses and teaches (Fig. 1) of a draw bar (drawer flange 432) coupled to the drawer (drawer 400), the draw bar being coupled to an upper front edge of the drawer (draw bar 432 is coupled to the upper front edge of the drawer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Sprague to have a draw bar on the drawer in order to provide a surface grip to allow 

Kandah is in the field of trash receptacles and teaches (Fig. 5) of a litter bag box, the litter bag box (bag holder 10) having an open-topped box (receptacle 16 has an open top) and a drawer hook (hanging handle 28) coupled to the open-topped box, the drawer hook being selectively engageable with the draw bar (drawer hook can engage with the draw bar), the open-topped box being configured to receive a plastic litter bag to collect soiled cat litter (Abstract, the litter bag box 10 is configured to hold a bag that can collect soiled cat litter) in order to allow the user use unused bags for collecting trash more easily and simply (¶0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Kandah to have a litter bag box in order to easily collect trash such as soiled litter as motivated by Kandah. 

Wohltjen is in the field of cat apparatuses and teaches of a curtain having an extension rod (Fig. 2, dowel 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Wohltjen to include an extension rod with the curtain in order to hang the curtain since it is combining prior art elements according to known methods to yield predictable results. 

Kellogg is in the field of cat apparatuses and teaches (Fig. 2) of a scratching post (scratching post 26) coupled to the housing structure (structure 10), the scratching post being coupled to the top side (scratching post 26 is coupled to a top side of a porch of the housing structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Kellogg to have a scratching post coupled to the top side in order to have an accessible place for cats to scratch since Kellogg stated that the scratching post is a feature to entertain cats (¶0004)..

Mita is in the field of cat apparatuses and teaches (Fig. 1H) of a day bed (wall system 120 of pet bed base 116) coupled to the post (column 108), the day bed being coupled to a top end of the post (day bed is coupled to the top of the post 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Mita to have a day bed on the post in order for a cat to choose to sleep in an elevated position since Mita stated that the pet furniture may provide a private space for a pet to rest, sleep, etc. (¶0002).  


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Howden to have a bar in order to have a play area for the cat since Howden stated that a play area is needed to distract cats from scratching on household furniture (Col. 1 lines 27-30). 

Drumm is in the field of cat apparatuses and teaches (Fig. 11, ¶0049) of a cross post (beam members 24e) being a second scratching post (beam members 24 may include a covering layer 110 to function as a scratching post).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to make the cross post a second scratching post in order to provide another space for the cat to scratch since it is the use of a known technique (using material to make a post a scratching post) to improve similar devices (cat housing structures). 

Drumm is in the field of cat apparatuses and teaches (Fig. 11, ¶0049) of each of the posts (beam members 24) being twine wrapped (covering layer 110 may be a tufted 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Drumm to have the scratching post and cross post be twine wrapped in order to have a durable scratching post since it is the use of a known technique (using material to make a post a scratching post) to improve similar devices (cat housing structures). It should be noted that the twine wrap as a scratching post material as claimed does not show criticality as disclosed in the specifications or the drawings.

Chavallo is in the field of cat apparatuses and teaches (Fig. 8) of a hanger hook (hook 98) being configured to receive a pet toy or care accessory (Col. 4 lines 58-64, hook 98 can be connected to suspend a variety of playthings or swinging toys). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlee to incorporate the teachings of Chavallo to include hooks to the cross post to hang a pet toy or care accessory in order to hang a pet toy for a cat to play with or store cat accessories since it is combining prior art elements according to known methods to yield predictable results. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, and 10-17 have been considered but are moot because the new ground of rejection does not rely on any 
Applicant's arguments filed May 14, 2021 have been fully considered but they are not persuasive. 
Applicant incorporated claim 2 and 9 into claim 1 and thus, argues that it would not have been obvious to one of ordinary skill in the arts to modify Schlee with the teachings of Sprague and Morris. The Examiner respectfully disagrees. Sprague, Morris, and Schlee are in the field of cat housing apparatuses and would have been obvious to one of ordinary skill in the arts would look at the cat housing in Sprague to incorporate the teachings of Sprague and Morris to Schlee. Sprague teaches of a rear aperture extending through to the compartment and one of ordinary skill in the arts would have modified Schlee to incorporate this teaching in order to have access to the safe environment of the drawer. Morris teaches of a pair of steps coupled to the housing structure, the pair of steps comprising a lower step coupled to the rear side below the middle rear aperture and an upper step coupled to the rear side above the middle rear aperture and below the top rear aperture and one of ordinary skill in the arts would have modified Schlee to incorporate this teaching in order to allow cats an easier way to get to the compartments and top side since Morris stated that the porches are used for the animals to jump onto when entering the housing structure (Abstract).

Regarding claim 17, Applicant respectfully submit that while multiple references may be combined to establish a rejection, it must be considered that the claim limitations should be viewed as a whole and it is beyond human capability to view as In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             


/Christopher D Hutchens/           Primary Examiner, Art Unit 3647